     Case 2:17-cv-02967-GMN-PAL Document 47-1 Filed 10/19/18 Page 3 of 11



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10

11 THOMAS W. MCNAMARA, as the Court-                Case No. 2:17-cv-02967-GMN-PAL
   Appointed Monitor for AMG Capital
12 Management, LLC; BA Services LLC; Black          PROTECTIVE ORDER
   Creek Capital Corporation; Broadmoor Capital
13 Partners, LLC; Park 269, LLC; C5 Capital
   LLC; DF Services Corp.; DFTW Consolidated
14 [UC] LLC; Impact BP LLC; Level 5 Apparel
   LLC; Level 5 Capital Partners LLC; Level 5
15 Eyewear LLC; Level 5 Motorsports, LLC;
   Level 5 Scientific LLC; NM Service Corp.
16 (f/k/a/ National Money Service); PSB Services
   LLC; Real Estate Capital LLC (f/k/a/ Rehab
17 Capital I, LLC); Sentient Technologies; ST
   Capital LLC; Westfund LLC; Eclipse
18 Renewables Holdings LLC; Scott Tucker
   Declaration of Trust, dated February 20, 2015;
19 West Race Cars, LLC; and Level 5
   Management LLC; and their successors,
20 assigns, affiliates, and subsidiaries,

21                       Plaintiff,
           v.
22
   LINDA HALLINAN, an individual;
23 CAROLYN HALLINAN, an individual;
   DOES I-X; and ROE CORPORATIONS I-X,
24
                     Defendants.
25

26

27

28

                                                                              EXHIBIT A
                                                                                Page 1
     Case 2:17-cv-02967-GMN-PAL Document 47-1 Filed 10/19/18 Page 4 of 11



 1          Upon consideration of the Monitor’s motion for a protective and confidentiality order, the

 2 Court having found that the discovery of information that implicates third-party confidentiality

 3 rights and/or that is confidential or proprietary has been requested in this action, and that the

 4 disclosure and distribution of such information should be reasonably restricted, the Court finds

 5 that good cause exists for the entry of this Order, and it is hereby ORDERED as follows:

 6     I.   DEFINITIONS

 7          A.      “Party” means any of the parties to this action, including the Monitor, and any of

 8                  their officers, directors, partners, members, principals or affiliates.

 9          B.      “Counsel” means counsel of record in this action for any of the parties to this

10                  action and those attorneys’ stenographic, clerical, and paralegal employees, or

11                  outside support personnel and services whose duties and responsibilities in the

12                  conduct of this action require access to Confidential Material.

13          C.      “Discovery Material” means:

14                    (1) any information, document, tangible thing, or response to discovery
15                          requests pursuant to Fed. R. Civ. P. 33, 34, or 36;

16                    (2) any deposition testimony or transcript revealed during depositions upon
17                          oral or written examination pursuant to Fed. R. Civ. P. 30, or 31;

18                    (3) any document, thing, or premises made available for inspection or
19                          produced to the Receiving Party pursuant to Fed. R. Civ. P. 26, 33, or 34;

20                    (4) any document, thing, or premises made available for inspection or
21                          produced to the Receiving Party in response to a subpoena pursuant to

22                          Fed. R. Civ. P. 45; and

23                    (5) any other similar materials, or portions thereof.
24          D.      “Producing Party” means any party or non-party who produces Discovery

25                  Material, including its directors, employees, and agents.

26          E.      “Receiving Party” means a party (including the Monitor) to this action, including

27                  all employees, agents, and directors (other than Counsel) of the Party, who

28                  receives Discovery Material from a Producing Party.


                                                       1                                      EXHIBIT A
                                                                                                Page 2
     Case 2:17-cv-02967-GMN-PAL Document 47-1 Filed 10/19/18 Page 5 of 11



 1           F.     “CONFIDENTIAL” means any document, discovery response, testimony, or

 2                  information that the Producing Party reasonably believes embodies: (i) trade

 3                  secrets, proprietary, or other confidential business information; (ii) private

 4                  personal or personnel information; (iii) information received in confidence from

 5                  third parties; or (iv) information invasive of an individual’s legitimate privacy

 6                  interests.

 7           G.     “Confidential Material” means any Discovery Material, and any copies, abstracts,

 8                  summaries, or information derived from such Discovery Material, and any notes

 9                  or other records embodying or disclosing the contents of such Discovery Material,

10                  that is designated as CONFIDENTIAL in accordance with section II below.

11     II.   DESIGNATION OF CONFIDENTIAL MATERIAL

12           Any document, any information produced on magnetic disk or other computer-related

13 media, and any portion of oral testimony produced or given in this action that is asserted by

14 Producing Party to contain or constitute CONFIDENTIAL information shall be so designated by

15 Producing Party. The first page of each document or the front of each disk that contains

16 CONFIDENTIAL information shall be marked on its face with the following legend:

17                                          “CONFIDENTIAL”

18 Transcript pages containing or constituting CONFIDENTIAL information shall be marked

19 CONFIDENTIAL on each such page, and the transcript shall be marked confidential on its cover

20 page.

21    III. ACCESS TO CONFIDENTIAL MATERIAL
22           A.     Subject to section III(B) and III(C), in the absence of an order of the Court, any

23                  CONFIDENTIAL information produced in accordance with the provisions of

24                  section II above shall be used solely for purposes of the prosecution and defense

25                  of this action, shall not be used by the receiving party for any business,

26                  commercial, competitive, personal, public or other purpose, and shall not be

27                  disclosed to or discussed with any person other than: (i) Counsel for the

28                  Receiving Party; (ii) persons employed by, or who are independent contractors of,


                                                      2                                    EXHIBIT A
                                                                                             Page 3
     Case 2:17-cv-02967-GMN-PAL Document 47-1 Filed 10/19/18 Page 6 of 11



 1               the Receiving Party who are participating in the management of the litigation and

 2               the preparation of this case for trial; (iii) outside experts or consultants who are

 3               engaged for the purpose of this action by the Receiving Party and such experts’ or

 4               consultants’ support personnel; (iv) a deponent, who may be shown or examined

 5               on any information, document or thing designated CONFIDENTIAL if it appears

 6               that the deponent authored, prepared, or received it; (v) certified court reporters

 7               taking testimony involving such CONFIDENTIAL information and their support

 8               personnel; and (vi) the Court (including any trier of fact) in connection with the

 9               proceedings in this action.

10         B.    Outside Experts and Consultants. Subject to the provisions of this Protective

11               Order, all Confidential Material may be disclosed to any outside expert or

12               consultant engaged by a Party for the purpose of this action who has agreed to be

13               bound by the terms of this Protective Order by signing an Acknowledgement form

14               attached as Exhibit A. Executed copies of the Acknowledgment form shall be

15               exchanged between counsel promptly upon request, and the absence of a signed

16               Acknowledgment justifies the Producing Party’s refusal to provide documents

17               until a signed Acknowledgment is provided by the Receiving Party.

18         C.    Acknowledgment of Protective Order. Before obtaining access to any

19               Confidential Material covered by this Protective Order, any person who is

20               authorized to have access to Confidential Material pursuant to this Protective

21               Order must have agreed in writing to be bound by the terms of this Protective

22               Order by signing an Acknowledgement form attached as Exhibit A, an executed

23               copy of which shall be provided to the opposing party. This provision does not

24               apply to Parties, employees of a Party, or Counsel for a Party (including all

25               employees, support staff, or those of Counsel’s law firm or agency), all of whom

26               may access Confidential Information without separately signing Exhibit A.

27         D.    Disclosure Pursuant to Consent. Confidential Material may be disclosed to

28               anyone so authorized by prior written consent of the Producing Party, and no


                                                    3                                    EXHIBIT A
                                                                                           Page 4
     Case 2:17-cv-02967-GMN-PAL Document 47-1 Filed 10/19/18 Page 7 of 11



 1                   Party is restricted in any way by this Protective Order in disclosing its own

 2                   Confidential Material.

 3           The limitations on disclosure contained in this Protective Order shall apply to documents

 4 or information that were in the possession of the Receiving Party before commencement of the

 5 action entitled, Federal Trade Commission v. AMG Services, Inc. et al., District of Nevada, Case

 6 No. 2:12-cv-00536-GMN-VCF. However, the limitations on disclosure contained in this

 7 Protective Order shall not apply to documents or information that are or become published or

 8 available in a manner not in violation of this Protective Order.

 9       IV. COURT PROCEDURES
10           If either Party wishes to file document(s) containing CONFIDENTIAL information with

11 the Court, that Party shall file a motion to seal and comply with the Ninth Circuit’s directives in

12 Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006).

13           If the sole ground for a motion to seal is that the opposing Party (or non-party) has

14 designated a document as subject to protection pursuant to the stipulated protective order, the

15 movant must notify the opposing Party (or non-party) at least seven days prior to filing the

16 designated document. The designating Party must then make a good faith determination if the

17 pertinent standard for sealing is met. To the extent the designating Party does not believe the

18 pertinent standard for sealing can be met, the designating Party shall indicate that the document

19 may be filed publicly no later than four days after receiving notice of the intended filing. To the

20 extent the designating Party believes the pertinent standard for sealing can be met, the

21 designating Party shall provide a declaration supporting that assertion no later than four days

22 after receiving notice of the intended filing. The filing Party shall then attach that declaration to

23 its motion to seal the designated material. If the designating Party fails to provide such a

24 declaration in support of the motion to seal, the filing Party shall file a motion to seal so

25 indicating and the Court may order the document filed in the public record.1

26
     1
     In the event of an emergency motion or other instances of expedited briefing, the above
27 procedures shall not apply. Instead, the movant shall file a motion to seal and the designating
   party shall file a declaration in support of that motion to seal within three days of its filing. If the
28 designating party fails to timely file such a declaration, the Court may order the document filed
   in the public record.

                                                       4                                     EXHIBIT A
                                                                                               Page 5
     Case 2:17-cv-02967-GMN-PAL Document 47-1 Filed 10/19/18 Page 8 of 11



 1     V.   HANDLING OF CONFIDENTIAL MATERIAL

 2          A.   Nothing herein shall restrict a person authorized to have access pursuant to

 3               paragraph III(A) from making working copies, abstracts, digests, and/or analyses

 4               of Confidential Material for use in connection with this action. Such working

 5               copies, abstracts, digests, and analyses shall be deemed to have the same level of

 6               protection as the original Confidential Material under the terms of this Protective

 7               Order. Further, nothing herein shall restrict an authorized recipient from

 8               converting or translating such information into machine-readable form for

 9               incorporation in a data retrieval system used in connection with this action,

10               provided that access to such information, in whatever form stored or reproduced,

11               shall be limited to authorized recipients.

12          B.   If the Producing Party through inadvertence produces any CONFIDENTIAL

13               document or thing without labeling, marking, or otherwise designating it as such

14               in accordance with the provisions of this Protective Order, the Producing Party

15               may give written notice to the Receiving Party that the document or thing

16               produced is deemed CONFIDENTIAL and should be treated as such in

17               accordance with the provisions of this Protective Order. The Receiving Party

18               must treat such document or thing with the noticed level of protection from the

19               date such notice is received. Promptly upon providing such notice to the

20               Receiving Party, the Producing Party shall provide the Receiving Party with

21               another copy of the document or thing that bears the new confidentiality

22               designation under this Protective Order.

23          C.   Non-parties may be examined and may testify concerning any document

24               containing CONFIDENTIAL information of a Producing Party that clearly

25               appears on its face or from other documents or testimony to have been prepared

26               by, received by, known by, or communicated to the non-party.

27          D.   If no confidentiality designation of deposition testimony is made at the time of the

28               deposition, any transcript containing CONFIDENTIAL information shall be


                                                   5                                   EXHIBIT A
                                                                                         Page 6
     Case 2:17-cv-02967-GMN-PAL Document 47-1 Filed 10/19/18 Page 9 of 11



 1                  designated as containing such information by no later than thirty (30) calendar

 2                  days after receipt of the transcript of the deposition. Otherwise, such transcript

 3                  shall not be deemed Confidential Material.

 4          E.      This Protective Order shall not prevent any Party from moving the Court for an

 5                  order that a non-party witness may be examined and may testify concerning any

 6                  document containing CONFIDENTIAL information. Prior to so moving, the

 7                  moving Party seeking to examine the non-party witness or have the non-party

 8                  witness testify may (but is not required to) instead seek the other Party’s

 9                  agreement by requesting, in writing, to examine the non-party witness or have the

10                  non-party witness testify and shall identify the documents designated as about

11                  which it seeks to examine the non-party witness or about which it seeks to have

12                  the non-party witness testify. In any motion, the moving Party shall have the

13                  burden of establishing before the Court the need for the non-party witness to be

14                  examined about or testify about the CONFIDENTIAL document or information.

15    VI. PROCEDURE TO CHALLENGE DESIGNATIONS
16          This Protective Order shall not prevent any Party from moving the Court for an order that

17 information designated as CONFIDENTIAL by Producing Party is not, in fact,

18 CONFIDENTIAL information. Prior to so moving, the Parties shall meet and confer in

19 compliance with LR 26-7(c), after which, if the issue is unresolved, the Party seeking to

20 reclassify the information shall seek the Producing Party’s agreement by objecting, in writing, to

21 the designation by specifying to information at issue and the grounds for questioning the

22 designation. The Producing Party shall have ten (10) court days to respond to such request. In

23 any motion, the Producing Party shall have the burden of establishing before the Court the need

24 for classification as CONFIDENTIAL. In connection with any such motion, the Producing

25 Party’s designation shall be given NO WEIGHT.

26    VII. INADVERTENTLY PRODUCED MATERIAL
27          The inadvertent disclosure or production of any Discovery Material that is subject to an

28 objection on the basis of attorney-client privilege or work-product protection, or that


                                                      6                                   EXHIBIT A
                                                                                            Page 7
     Case 2:17-cv-02967-GMN-PAL Document 47-1 Filed 10/19/18 Page 10 of 11



 1 inadvertently lacks a CONFIDENTIAL designation under this Protective Order, will not be

 2 deemed to waive a Producing Party’s claim to its privileged or protected nature or estop the

 3 Producing Party or the privilege holder from designating the Discovery Material as attorney-

 4 client privileged, subject to the work product doctrine, or designated as CONFIDENTIAL at a

 5 later date.

 6          Any Receiving Party who becomes aware of any produced Discovery material that is

 7 privileged or subject to work product protections shall immediately notify the Producing Party of

 8 that fact in writing.

 9          Disclosure of the Discovery Material prior to an assertion of privilege, work product

10 protection or a CONFIDENTIAL designation shall not be deemed a violation of the provisions

11 of this Order. This Order and clawback provision are guided but not limited by Federal Rule of

12 Evidence 502(d) and Federal Rule of Civil Procedure 26(b)(5)(B).

13 VIII. RIGHT TO FURTHER RELIEF

14          Nothing in this Protective Order shall abridge the right of any Party to seek judicial

15 modification or amendment of this Protective Order.

16     IX. RIGHT TO ASSERT OTHER OBJECTIONS
17          This Protective Order shall not be construed as waiving any right to assert a claim of

18 privilege, relevance, or other grounds for not producing Discovery Material.

19     X.   SURVIVAL OF OBLIGATIONS

20          The obligations created by this Protective Order shall survive the termination of this

21 action unless otherwise modified by the Court. The Court shall retain jurisdiction, even after

22 termination of this action, to enforce this Protective Order and to make such amendments and

23 modifications to this Protective Order as may be appropriate.

24                                                IT IS SO ORDERED:

25

26

27                                                UNITED STATES MAGISTRATE JUDGE
28                                                Dated:           October 23 , 2018


                                                     7                                    EXHIBIT A
                                                                                            Page 8
     Case 2:17-cv-02967-GMN-PAL Document 47-1 Filed 10/19/18 Page 11 of 11



 1                                            Attachment A

 2                           Acknowledgment of Receipt of Protective and

 3                    Confidentiality Order and Contempt for Violation of Order

 4          The undersigned hereby acknowledges receipt of a copy of the Protective Order (the

 5 “Order”) entered by the Court in Thomas W. McNamara et. al. v. Linda Hallinan et al., 2:17-cv-

 6 02967-GMN-PAL (D. Nev). The undersigned states that he or she has read, fully understands,

 7 and agrees to be bound by the provisions of said Order with respect to documents or information

 8 designated “CONFIDENTIAL” including the prohibition on the communication of any

 9 information contained in such documents or information except pursuant to the explicit terms of

10 the Order, and is aware that for any violation of the provisions of said Order, he or she is subject

11 to such penalties as the Court may direct. The undersigned further expressly acknowledges that

12 the disclosure in any manner of “CONFIDENTIAL” information other than as allowed by the

13 Confidentiality Order will constitute a violation of an Order of the Court.

14

15
                                                  Signature
16

17

18                                                Name (printed or typed)
19

20
                                                  Title
21

22

23
                                                  Date
24

25

26

27

28


                                                     8                                   EXHIBIT A
                                                                                           Page 9
